

117 HR 4899 IH: To designate the facility of the United States Postal Service located at 10 Broadway Street West, in Akeley, Minnesota, as the “Neal Kenneth Todd Post Office”.
U.S. House of Representatives
2021-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4899IN THE HOUSE OF REPRESENTATIVESJuly 30, 2021Mr. Stauber (for himself, Mr. Emmer, Mrs. Fischbach, Mr. Phillips, Ms. McCollum, Ms. Craig, Mr. Hagedorn, and Ms. Omar) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo designate the facility of the United States Postal Service located at 10 Broadway Street West, in Akeley, Minnesota, as the Neal Kenneth Todd Post Office.1.Neal Kenneth Todd Post Office(a)DesignationThe facility of the United States Postal Service located at 10 Broadway Street West, in Akeley, Minnesota, shall be known and designated as the Neal Kenneth Todd Post Office.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Neal Kenneth Todd Post Office.